Citation Nr: 1804697	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  12-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel

INTRODUCTION

The Veteran honorably served on active duty service in the United States Army from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has been transferred to the RO in Atlanta, Georgia.

The Board notes that this case was remanded previously in August 2016 for a Board videoconference hearing.

The Veteran subsequently testified at a November 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board notes that in the May 2012 Form 9, the Veteran mentioned that he has high blood pressure.  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 186 (Sept. 25, 2014).  The Veteran and his representative are advised that if he desires to raise a claim of entitlement to service connection for high blood pressure, a claim for benefits must be submitted on a VA standardized form.  See 38 C.F.R. § 3.1(p), 3.155, 3.160 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although additional delay is regrettable, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  

Here, the Veteran last underwent a VA examination for his service-connected PTSD in March 2012.  However, since that time, the record reflects that his symptoms may have worsened.  Specifically, in statements given at his November 2017 Board videoconference hearing, the Veteran has indicated that the medical evidence of record does not accurately reflect his disability picture, and expressed experiencing new symptoms, including homicide ideation.  See November 2017 Board videoconference hearing transcript, p. 5.  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, on remand, the RO should ensure that the VA examination to be obtained per this remand includes not only the Veteran's PTSD symptoms, but also their frequency, severity, and duration, so that the increased rating claim can be properly adjudicated.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (2013).

Furthermore, since the March 2012 VA examination was conducted, VA amended 38 C.F.R. § 4.125 (a) to indicate when a diagnosis of a mental disorder, to include PTSD, must be determined according to the standards set in the DSM-5, and the amendment-change is applicable to the Veteran's case here.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14, 308  (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply).  Because the Veteran's increased rating claim was certified for appeal to the Board in November 2015, the DSM-5 applies.  Therefore, on remand, the RO should ensure that the VA examination to be obtained per this remand uses DSM-5, in accordance with current VA regulations, as well.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected PTSD.  The examiner should review the claims file.  

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  This includes not just reporting the Veteran's PTSD symptoms, but also the FREQUENCY, SEVERITY, AND DURATION, with which these symptoms occur.  

The examiner should also specifically consider the Veteran's contentions expressed in the November 2017 hearing transcript, which include the contention that he is experiencing symptoms, including homicide ideation.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

